NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                          JUL 26 2012

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

ERNESTO CENTENO,                                 No. 11-15738

               Plaintiff - Appellant,            D.C. No. 1:08-cv-01435-FJM

  v.
                                                 MEMORANDUM *
DAVID WILSON; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Eastern District of California
                   Frederick J. Martone, District Judge, Presiding

                              Submitted July 17, 2012 **

Before:        SCHROEDER, THOMAS, and SILVERMAN, Circuit Judges.

       California state prisoner Ernesto Centeno appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging constitutional

violations in connection with his placement in “Contraband Surveillance Watch”




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CSW”). We have jurisdiction under 28 U.S.C. § 1291. We review de novo,

Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir. 2004), and we affirm.

      The district court properly granted summary judgment on Centeno’s

excessive force claim because Centeno failed to raise a genuine dispute of material

fact as to whether defendants acted maliciously or sadistically to cause harm when

restraining him during his CSW confinement. See Hudson v. McMillian, 503 U.S.

1, 6-7 (1992) (core judicial inquiry in determining excessive physical force in

violation of Eighth Amendment is whether force was applied in good-faith effort to

maintain or restore discipline, or maliciously and sadistically to cause harm).

      The district court properly granted summary judgment as to Centeno’s

conditions of confinement claim because Centeno failed to raise a genuine dispute

of material fact demonstrating that he suffered extreme deprivation constituting an

Eighth Amendment violation. See Hudson, 503 U.S. at 9 (to rise to the level of a

constitutional violation, conditions of confinement claims require “extreme

deprivations”); see also Wilson v. Seiter, 501 U.S. 294, 298 (1991) (“[O]nly those

deprivations denying ‘the minimal civilized measure of life’s necessities’ are

sufficiently grave to form the basis of an Eighth Amendment violation.” (quoting

Rhodes v. Chapman, 452 U.S. 337, 347 (1981))).

      AFFIRMED.


                                          2                                       11-15738